Citation Nr: 1631380	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1961 to July 1983.  He died in December 2001 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was remanded in February 2006, August 2007, March 2010 and February 2011.   The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

First, remand is required for compliance with prior remand directives.  Specifically, the March 2010 and February 2011 remands directed the AOJ to contact the Joint Services Records Research Center (JSRRC) for verification of claimed herbicide exposure in Thailand from August 1973 to August 1974.   In December 2014, a request was submitted to the Defense Personnel Records Information Retrieval System (DPRIS) for verification.  A response from DPRIS noted that "[t]he dates provided are too expansive for us to conduct research, as they exceed the 60 day time period," and the request was closed.  Following a second request, DPRIS indicated that "the JSRRC previously researched the September through October 1973 and the April 1974 through June 1974 historical material . . . JSRRC will researched [sic] the August 1973 through September 1973 unit historical information.  However, the JSRRC will not be required to continuously review unit histories as it would be considered a fishing expedition."  The JSRRC's requirement of a 60-day window for research purposes is in violation of the duty to assist. See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, on remand, the AOJ must attempt to verify the Veteran's herbicide exposure in 60-day increments to cover the entire period identified.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, VA obtained medical opinions in June 2004 and October 2004.  However, the Board does not find either opinion adequate because the October 2004 opinion is not supported by any rationale and the June 2004 opinion is improperly based on the mistaken belief that there is not any presumption of service connection based on the use of herbicides in Thailand.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.  An additional opinion was provided in January 2007 by a VA physician who determined that the Veteran's cause of death was squamous cell carcinoma of the larynx (as opposed to metastatic adenocarcinoma as listed on his death certificate), but no etiological opinion was rendered.  Thus, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The claim for Dependents' Educational Assistance under Chapter 35 of Title 38, United States Code, must also be remanded because adjudication of this claim is inextricably intertwined with the above cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1. Contact the JSRRC and request verification of the claimed herbicide exposure in Thailand for the entirety of the period from August 1973 to August 1974 in 60-day increments (specifically include whether herbicide agents were used during that time period to clear the perimeter at Ubon Air Force Base, Thailand).  

2. Then return the claims file to the January 2007 VA examiner (or another physician, if unavailable).  After a review of the claims file, the examiner should provide answers to the following questions:

a. Please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma of the larynx had its onset in or is otherwise related to active service.  In rendering this opinion, please review the January 2007 opinion that the Veteran died from squamous cell carcinoma of the larynx and not from the end-stage metastatic adenocarcinoma as listed on the death certificate.

b. If and only if it is determined that the Veteran's squamous cell carcinoma of the larynx is related to service, please also opine as to whether it is at least as likely as not (50 percent probability or more) that squamous cell carcinoma of the larynx, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that squamous cell carcinoma of the larynx caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death.

A complete rationale shall be given for all opinions expressed.  

3.  Then, after taking any additional development deemed necessary, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

